DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 6/8/2021.  Claims 2-3, 9-10 and 12-13 have been canceled and claims 1, 4-8 and 11 are pending in the application. 
Terminal Disclaimer
The terminal disclaimer filed on 6/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP 10560331 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1, 4-8 and 11 allowed.
The following is an examiner’s statement of reasons for allowance:
Applicants remarks submitted have been fully considered and have been found to be persuasive and have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. 
As claim 1, the prior arts in the record taken alone or in any reasonable combination, fail to teach a BNG controller comprising a network load balancer (NLB) configured to load balance the plurality of vBNG instances based on the vBNG instance information; a network resource manager (NRM) configured to receive a notification of insufficient resources from a particular vBNG instance of the plurality of BNG instances, output a request to generate an additional vBNG instance for reducing a load at the particular vBNG instance in response to receiving the notification of insufficient resources and output, to the NLB, an instruction to recompute load balancing for the additional vBNG instance; and a network instance and configuration manager (NICM) configured to in response to the request to generate the additional vBNG. modify the vBNG instance information to include the additional vBNG instance to be added to the plurality of vBNG instances and output, to an edge router of the one or more edge routers, an instruction to generate the additional vBNG instance at the edge router, wherein the NLB outputs a load balancer credit to the additional vBNG instance in response to the instruction to recompute load balancing for the additional vBNG instance in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
As claim 4, the prior arts in the record taken alone or in any reasonable combination, fail to teach a BNG controller comprising a network load balancer (NLB) configured to load balance the plurality of vBNG instances based on the vBNG instance information; and a network resource manager (NRM) configured to: receive, from each vBNG instance of the plurality of vBNG instances, a respective subscriber count or a respective inflight information count; and modify, for each vBNG instance of the plurality of vBNG instances, a respective entry of the NSDB based on the respective subscriber count or the respective inflight information count to generate modified subscriber information, wherein the NLB is further configured to: recompute, for each vBNG instance of the plurality of vBNG instances, a subscriber load balancer credit based on the modified subscriber information; output, to each vBNG instance of the plurality of vBNG instances, a respective subscriber load balancer credit; and output a load balancer credit history to the NRM, the load balancer credit history being generated based on each respective subscriber load balancer credit in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
As claim 8, the prior arts in the record taken alone or in any reasonable combination, fail to teach a method comprising receiving, by a network resource manager (NRM) operable by the one or more processors, a notification of insufficient resources from a particular vBNG instance of the plurality of vBNG instances; outputting, by the NRM. to a network instance and configuration manager (NICM) operable by one or more processors, a request to generate an additional vBNG instance for reducing a load at the particular vBNG instance in response to receiving the notification of insufficient resources; outputting, by the NRM. to a network load balancer (NLB) operable by the one or more processors, an instruction to recompute load balancing for the additional vBNG instance; modifying, by the (NICM) operable by one or more processors of the BNG controller, the vBNG instance information to include the additional vBNG instance to be added to the plurality of vBNG instances; outputting, by the NICM, to an edge router of the one or more edge routers, an instruction to generate the additional vBNG instance at the edge router in response to the request to generate the additional vBNG instance; and outputting, by the NLB; a load balancer credit to the additional vBNG instance in response to the instruction to recompute load balancing for the additional vBNG instance in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414